Citation Nr: 1234175	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for lumbar degenerative disc disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000. 

The lumbar degenerative disc disease matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction now resides at the VA RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the Board in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In December 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a November 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in December 2010 the Board remanded the Veteran's claim of entitlement to service connection for a cervical spine disability.  In a November 2011 rating decision, the AMC granted this claim.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

The issue of entitlement to an increased disability rating for service-connected asthma, currently rated 60 percent disabling, has been raised by the Veteran in an Informal Hearing Presentation dated April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected lumbar spine disability is manifested by pain, flare-ups, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; favorable ankylosis of the thoracolumbar spine is not shown.

2.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar degenerative disc disease are not met.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected lumbar spine disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include the effective-date element of the claim, by a letter mailed in December 2010.  Although the December 2010 letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in the November 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.
 
Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in April 2007 and February 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the April 2007 VA examiner indicated that the Veteran's claims folder was not available for review.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his lumbar spine disability.  A physical examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in August 2010.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Lumbar Spine Disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran has been assigned a 20 percent disability evaluation under 38 C.F.R.   § 4.71a, Diagnostic Codes 5293-5042 (2011).  See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen]. 

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See, e.g., the February 2011 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Schedular rating

The Veteran's lumbar spine disability is currently evaluated 20 percent disabling.  To warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

The Veteran was afforded a VA examination in April 2007.  He complained of fatigue, decreased motion, stiffness, and daily, moderate pain associated with his lumbar spine disability.  He did not complain of flare-ups from the lumbar spine disability.  He reported that the lumbar spine disability did not affect feeding, bathing, or grooming; mildly affected shopping and recreation; moderately affected chores, traveling, and dressing; and severely affected exercise and sports.

Upon physical examination, the VA examiner reported that the Veteran's posture and head position were within normal limits, and the Veteran did not use assistive devices for ambulation.  Notably, there was no indication of thoracolumbar spine ankylosis.  Range of motion testing revealed active forward flexion to 50 degrees with pain beginning at zero degrees, passive forward flexion to 60 degrees with pain beginning at 50 degrees, extension to 20 degrees with pain beginning at 20 degrees,  and lateral flexion and rotation in both directions to 30 degrees with pain beginning at 30 degrees.  Although the VA examiner indicated that pain was evidenced after repetitive use, there was no additional loss of motion.  The examiner diagnosed the Veteran with degenerative osteoarthritis involving lumbar spine most marked at levels L4 to S1 without compression fractures.  

Private treatment records document treatment for the Veteran's lumbar spine disability.  Specifically, a private treatment record from R.W., M.D. dated September 2007 notes complaints of low back pain which were worsened with sitting, standing, lying down, bending, walking, sneezing, exercising, working, and with sex.  Range of motion testing of the lumbar spine revealed forward flexion to 40 degrees and extension to 10 degrees.  Private treatment records from B.W., M.D. dated in August to February 2010 document the Veteran's use of medication for treatment of his lumbar spine disability and assessment of lumbar radiculitis with disc protusion.  An MRI of the Veteran's lumbar spine from Baptist Medical Center South Neuroscience Imaging Center dated August 2009 revealed an impression of central disc extrusion at L2-L3 with mild cephalad migration of disc material but no significant thecal sac compromise as well as left formal stenosis at L4-L5.

The Veteran continued his complaints of symptoms associated with his lumbar spine disability at the August 2010 Board hearing.  Specifically, he testified that he experiences flare-ups which required medication for treatment as well as difficulty bending and performing household chores.  See the August 2010 Board hearing transcript, pgs. 21-23.  

The Veteran was afforded a subsequent VA examination for his lumbar spine disability in February 2011.  He complained of intermittent sharp and constant aching pain in the lower back as well as flare-ups which occurred once per week and lasted up to one or two weeks.  However, he indicated that he was not experiencing pain at the time of the examination.  He also reported that lifting, prolonged walking, and performing sex all increased his low back pain.  He used medication for treatment.  He noted that he was able to walk for approximately one hour.  

Upon physical examination, the VA examiner noted range of motion findings of 60 degrees forward flexion, 35 degrees extension, 35 degrees right and left lateral bending, and 50 degrees right and left lateral rotation.  The examiner noted that it did not appear that there was any increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, there appeared to be no spasm, tenderness, swelling, heat, or redness noted.  An X-ray report of the Veteran's lumbar spine revealed an impression of degenerative disc disease at the L4-5 level and a greater degree at the L5-S1 level.    

The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained forward flexion which exceeds limitation to 30 degrees or less.  As such, a 40 percent disability rating of the Veteran's lumbar spine is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his lumbar spine disability, notably his difficulty bending as well as performing chores.  Further, he reported that he experiences pain and reports flare-ups as a result of his lumbar spine disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints.  Although the April 2007 VA examiner reported that the Veteran demonstrated forward flexion of the lumbar spine to 50 degrees with pain beginning at zero degrees, she also reported that passive range of motion revealed forward flexion to 60 degrees with pain beginning at 50 degrees.  She further reported that there was no additional loss of motion on repetitive use.  The Board adds that subsequent examinations do not document lumbar spine range of motion findings of 30 degrees or less with consideration of pain.  In this regard, the February 2011 VA examiner noted range of motion findings of 60 degrees forward flexion, 35 degrees extension, 35 degrees right and left lateral bending, and 50 degrees right and left lateral rotation.  The examiner noted that it did not appear that there was any increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  He also noted that the Veteran did not evidence pain at the time of the examination.  Additionally, Dr. R.W. noted in his September 2007 private treatment evaluation that the Veteran maintained forward flexion of the lumbar spine to 40 degrees.  Moreover, although not disparaging the qualifications of April 2007 VA examiner, a nurse practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of Dr. R.W. and the February 2011 VA examiner, both physicians, who specifically did not report lumbar spine forward flexion findings of 30 degrees or less, and the February 2011 VA examiner in particular noted the absence of pain.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Accordingly, the Board finds that the February 2011 VA examination report and report of Dr. R.W. are of greater probative value than the active range of motion findings of the April 2007 VA examiner.  

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to his left leg due to his lumbar spine disability.  See, e.g., the August 2010 Board hearing transcript, page 26.  The Board observes that a private treatment record from R.W., M.D., dated September 2007 notes "positive sciatic stretching on the left [leg], throughout."  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Notably, the September 2007 private treatment record from R.W., M.D. also indicates that the Veteran had normal motor function throughout, and that reflexes were 1 to 2+ and symmetric.  Moreover, VA examination reports dated April 2007 and February 2011 as well as private treatment records dated from August to December 2009 document essentially normal neurological findings.  Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed. 

Based this record, and although not necessarily disputing that certain neurological symptoms such as sciatic stretching may be present, the Board finds that a separate rating for neurological impairment is not warranted.   

The Board additionally notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2011) [the evaluation of the same disability under various diagnoses is to be avoided].
Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 4 weeks but less than 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's lumbar spine disability was more or less severe during the appeal period.  Specifically, as discussed above, the April 2007 and February 2011 VA examination reports as well as well as medical treatment records and statements from the Veteran indicate that his low back limitation of motion has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating in excess of 20 percent from March 2006 to the present. 

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran currently works at a warehouse.  See, e.g., the August 2010 Board hearing transcript, page 18.  The Veteran testified at the August 2010 Board hearing that he had missed 30 hours in the past year due to the low back pain.  Additionally, the April 2007 VA examiner noted that the Veteran's lumbar spine disability causes "significant effects" on the Veteran's employment.  Indeed, the Board notes that it has no reason to doubt that the Veteran's lumbar spine disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected lumbar spine disability.  There is no medical evidence that the Veteran has been frequently hospitalized or received in-patient treatment as a result of the lumbar spine disability during the period under consideration.

Accordingly, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  As there is no factor which takes this disability outside the usual rating criteria, the Board has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his lumbar spine disability renders him unable to obtain substantially gainful employment.  On the contrary, the Veteran has stated that he is currently employed as a warehouse manager.  See, e.g., the April 2007 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an increased disability evaluation for lumbar degenerative disc disease, currently rated 20 percent disabling, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


